Citation Nr: 9929552	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.

3.  Entitlement to service connection for numbness of the 
feet, claimed as a residual of Agent Orange exposure in 
service.

4.  Entitlement to service connection for a epididymitis, 
fever, and memory loss, claimed as residuals of Agent Orange 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision denied 
service connection for the disorders claimed by the veteran.  

The case was previously before the Board in January 1999, 
when it was remanded to request additional information from 
the veteran.  The veteran has failed to reply.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent medical evidence of ulcers during 
service or within the first post-service year

4.  The earliest medical reports dealing with any 
gastrointestinal disability are dated years after service and 
do not relate the disorder to the veteran's military service. 

5.  There is no medical opinion, or other competent evidence 
linking ulcers to the veteran's active military service.  

6.  The service medical records reveal that the veteran had 
athlete's foot, folliculitis of the hair follicles of the 
face, and a blue nevus during service.  

7.  There is no competent medical evidence that the veteran 
had chloracne and/or porphyria cutanea tarda during service, 
or within the first year after the veteran left the Republic 
of Vietnam.

8.  The competent medical evidence of record reveals a 
current diagnosis of tinea versicolor.  

9.  There is no competent medical evidence of any current 
Agent Orange related skin disorder.  

10.  The veteran has not presented competent evidence of a 
nexus between his current tinea versicolor and his military 
service or any alleged Agent Orange exposure during service.  

11.  There is no competent medical evidence of any current 
diagnosis of peripheral neuropathy and/or numbness of the 
feet.  

12.  The service medical records do not show any diagnosis of 
epididymitis, fever, or memory loss during service.  

13.  There is no current diagnosis of fever, or memory loss.

14.  Epididymitis, fever, or memory loss are not diseases 
which warrant service connection on the presumptive basis of 
exposure to Agent Orange during service.  

15.  There is no medical opinion, or other competent evidence 
linking the current epididymitis to the veteran's active 
military service, or to Agent Orange exposure during service.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for ulcers, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

2.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  

3.  The veteran has not presented a well grounded claim for 
service connection for peripheral neuropathy, claimed as 
numbness of the feet, secondary to Agent Orange exposure in 
service, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1998). 

4.  The veteran has not presented a well grounded claim for 
service connection for epididymitis, fever, or memory loss, 
secondary to Agent Orange exposure in service, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

Certain diseases may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Ulcers

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Ulcers may be presumed to 
have been incurred during active military service if they 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's service medical records appear to be complete.  
There are entrance and separation examination reports along 
with treatment records spanning the veteran's period of 
military service.  There is no indication in any of the 
service medical records that the veteran had any complaints, 
or diagnosis of any ulcers, or gastrointestinal disorders 
during service.  There were no gastrointestinal abnormalities 
noted on the veteran's February 1970 separation examination 
report.  

VA medical treatment records reveal notations of ulcers 
dating from approximately 1985.  A 1996 VA treatment record 
reveals a differential diagnosis of "gastritis vs. peptic 
ulcer disease."  

In his November 1995 substantive appeal, VA Form 9, the 
veteran asserted that he was treated for stomach disorders 
during service.  He claims a post-service history of stomach 
symptoms dating to 1973; however, he did not indicate any 
medical treatment during this time.  

The veteran's statements are not competent to establish that 
he incurred ulcers during his active service.  While lay 
testimony is competent to establish the occurrence of an 
injury, or symptoms which are ascertainable to a non-medical 
professional, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current gastrointestinal disorders are related to his 
military service almost three decades ago. See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran also indicated a single private physician who he 
claims treated his ulcers.  However, there is no indication 
that the veteran has submitted this evidence, nor has he 
provided VA with the appropriate release forms.  In January 
1998 the Board remanded the case specifically to provide the 
veteran the opportunity to submit additional evidence.  The 
veteran has failed to reply to VA.  "[T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The competent evidence of record reveals diagnoses of 
gastrointestinal symptoms, including ulcers, dating from 
approximately 1985.  This is 15 years after the veteran 
separated from active service.  There is no evidence of 
ulcers, or any gastrointestinal disorder during service and 
no evidence of evidence linking the current ulcers to 
military service.  The veteran fails to show the required 
nexus between his current gastrointestinal disabilities and 
any in-service disease or injury he incurred.  See Caluza, 7 
Vet. App. at 506. There is no medical evidence establishing a 
link to the veteran's active military service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the second and third elements 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

III.  Agent Orange Claims

Again, the law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
medical evidence of the existence of a current presumptive 
disease within the presumptive period of time for service 
connection is sufficient to render the claim for service 
connection for the presumptive disease well-grounded.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).   Put another way, 
"where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d) (1999). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).




A.  Skin Disorder

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.  
Chloracne, or other acneform disease, and/or porphyria 
cutanea tarda may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

While complete, the veteran's service medical records do not 
contain any diagnosis of chloracne and/or porphyria cutanea 
tarda during active service.  The service medical records do 
indicate that the veteran did have some skin disorders during 
service.  In March 1967 a diagnosis of athlete's foot was 
made.  July 1967 and June 1969 treatment records reveal 
diagnoses of folliculitis of the hair follicles of the face.  
In February 1970, just prior to separation, a "blue nevus" 
was removed from the veteran.  On the February 1970 
separation examination report the only abnormality of the 
veteran's skin noted by the examining physician was the 
recently removed nevus.

In October 1984 a VA Agent Orange examination of the veteran 
was conducted.  the diagnosis included "rash, generalized, 
intermittent, diagnosis unknown."  However an October 1995 
VA medical record reveals a definitive diagnosis of tinea 
versicolor.  

The evidence of record does not reveal that the veteran had 
chloracne, porphyria cutanea tarda, or any other Agent Orange 
related skin disorder during service, or within the first 
year after the veteran left Vietnam.  The current diagnosis 
is tinea versicolor.  There is no current diagnosis of any 
Agent Orange related skin disorder.  With no current Agent 
Orange related skin disability the veteran does not meet the 
first element required for his claim for service connection 
for skin disorder, as a residual of Agent Orange exposure, to 
be well grounded.  See Caluza, 7 Vet. App. at 506; Darby v. 
Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the evidence shows that the veteran had 
some acute and transitory skin disorders during service, 
namely folliculitis, athlete's foot, and a blue nevus.  The 
competent evidence of record reveals that the veteran 
currently has a diagnosis of tinea versicolor.  However, 
there is no competent medical evidence which links the 
veteran's current skin disorder to his military service, to 
Agent Orange exposure during service, or to his inservice 
skin disorders.  Therefore, on a direct basis the veteran 
does not meet the third element required for the claim to be 
well grounded.  See Caluza, 7 Vet. App. at 506.;Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

B.  Neuropathy

The veteran also claimed that he has "numbness of the feet" 
as a residual of Agent Orange exposure during service.  The 
Board views this as a claim for service connection for 
peripheral neuropathy.  Peripheral neuropathy may be presumed 
to have been incurred during active military service as a 
result of exposure to Agent Orange if it is manifest to a 
degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (1999).

In the present case there is no competent medical evidence of 
peripheral neuropathy.  There is no evidence of the claimed 
disorder during service and no diagnosis of any current 
neurologic disorder.  The service medical records reveal a 
single diagnosis of athlete's foot.  However, there is no 
evidence of any disability resulting from this.  As such, 
this claim is not well grounded on either a direct basis or 
on the basis of Agent Orange exposure.  

C.  Epididymitis, Fever, and Memory Loss

Finally, the veteran claims entitlement to service connection 
for epididymitis, fever, and memory loss.  He asserts that 
exposure to Agent Orange during service caused these 
disorders.  

Initially, the Board notes that epididymitis, fever, or 
memory loss are not diseases which are specified on the list 
shown in 38 C.F.R. § 3.309(e).  Without a showing of a 
current disease on that list, the veteran does not meet the 
first element required for his claims for service connection 
on the presumptive basis of exposure to Agent Orange to be 
well grounded .  See Caluza, 7 Vet. App. at 506.

However, as noted above, the veteran can still establish 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A review of the veteran's service medical records does not 
reveal any complaints, or diagnosis of epididymitis, fever, 
or memory loss during service.  There is no current medical 
evidence of any fever, or memory loss.  

With no evidence of any fever or memory loss disability, the 
veteran does not meet the first element required for these 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

There is a large volume of VA medical evidence which reveals 
diagnoses of epididymitis.  A September 1983 VA genitourinary 
consultation report reveals that the veteran reported a 
history of testicle pain for "the past 10 years, just after 
he came out of service."  However, the Board notes that bare 
transcription of medical history provided by the veteran by a 
physician does not transform such evidence into competent 
medical evidence for the purposes of establishing a well 
grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

A November 1995 VA treatment record also reveals a diagnosis 
of epididymitis.  

The Board has reviewed all of the evidence of record.  The 
veteran does have a current medical diagnosis of 
epididymitis.  However, the competent medical evidence of 
record reveals that he has had a diagnosis of this disorder 
since the early 1980s.  There is no evidence of epididymitis 
during service and no competent medical evidence which links 
the veteran's current epididymitis to his military service or 
to alleged Agent Orange exposure during service.  As such, 
the veteran does not meet the third element required for the 
claim for service connection for epididymitis to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

IV.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claims are well grounded, they must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Although the RO did not specifically state that it denied the 
all of the veteran's claims for service connection on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the veteran's claims.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for ulcers is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service is denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for peripheral neuropathy, claimed as 
numbness of the feet,  secondary to Agent Orange exposure in 
service is denied. 

Because they are not well-grounded, the veteran's claims for 
service connection for  epididymitis, fever, and memory loss, 
secondary to Agent Orange exposure in service are denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

